Citation Nr: 0929666	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, in 
which the RO, among other things, denied the Veteran's claim 
for a TDIU.  The Veteran filed a notice of disagreement (NOD) 
later that month, and the RO issued a statement of the case 
(SOC) in October 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals), also in October 2006.

In December 2006, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is also of 
record.  

In February 2007, the Board remanded this claim to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional evidentiary development.  Upon completion of 
the remand instructions, in June 2009, the AMC continued the 
denial of the claim for a TDIU (as reflected in a 
supplemental SOC (SSOC)).

In July 2009, a Deputy Vice-Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Service connection is in effect for tinea cercinata 
(rated as 30 percent disabling), and residual right leg 
(below-the-knee) amputation from verrucous carcinoma, 
associated with tinea cercinata (rated as 40 percent 
disabling); the two disabilities arose from the same 
etiology; the combined rating is 60 percent.  

3.  The competent opinion evidence is at least evenly 
balanced on the question of whether the nature and severity 
of the Veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim for a 
TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished. 

II. Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In 
exceptional circumstances, where the claimant does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  38 C.F.R. §§ 4.16(a).  

In this case, the RO has acknowledged the common etiology of 
the service-connected disabilities in its description of 
them.  Moreover, there are two medical opinions of record 
attesting to this common etiology.  A March 2005 letter from 
a private physician (J.L.E., M.D.) states that the cancer 
which caused the amputation of the right leg is directly 
associated with the verrucous condition of the right foot.  
In addition, the report of a May 2005 VA examination includes 
the examiner's opinion that, it is at least as likely as not 
that the Veteran's right below-the-knee amputation is related 
to his service-connected right lower extremity tinea 
condition.  There is no medical opinion to the contrary.  

Thus, the Veteran meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU, as service connection is in effect 
for tinea cercinata (rated as 30 percent disabling) and 
residual right below the knee amputation from verrucous 
carcinoma associated with tinea cercinata (rated as 40 
percent disabling).  His combined rating is 60 percent; and, 
as the two disabilities arose from the same etiology, they 
are treated as a single disability for purposes of the 
schedular requirements.  Therefore, the combined 60 percent 
rating from disabilities of common etiology also meets the 
criterion of a "single" service-connected disability 
ratable at 60 percent or more.  The only remaining questions 
are whether the Veteran is unemployable; and, if so, whether 
his service-connected disabilities alone, are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  

In reaching these determinations, consideration may be given 
to the Veteran's education, special training, and previous 
work experience, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is unemployable as a result of 
service-connected disabilities.

The pertinent evidence in this regard comes from two sources.  
An opinion from a private physician (L.M.S., M.D.) was 
provided in August 2006, and succinctly states that the 
Veteran is unable to obtain and/or maintain any gainful 
occupation due to the severity of his service-connected 
conditions.  He is permanently disabled and his conditions 
are not likely to improve throughout his remaining life 
expectancy.  

Conversely, it was the opinion of a VA examiner (identically 
worded in November 2007 and January 2009 reports) that "the 
[V]eteran's service-connected disability alone, namely the 
right below-the-knee amputation, does not render him [unable] 
to secure or follow a substantial gainful occupation.  When 
taken as a whole, the [V]eteran's advanced age and disability 
makes it unreasonable to expect him to seek or hold a job.  
However, in following a strict definition, the disability 
alone would not prevent the [V]eteran from working in a 
sedentary occupation which would be appropriate for those 
with similar disabilities." 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, 
consistent with Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the United States Court of Appeals for Veterans 
Claims has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).

In the circumstances of this case, the opinion of L.M.S., 
indicating that the Veteran is unemployable due to his 
service-connected disabilities is entitled to at least the 
same probative value as the opinion finding that the Veteran 
could perform sedentary work.  Neither opinion contains an 
explanation of the underlying reasoning.  While the opinion 
of L.M.S. is not accompanied by an examination report, he or 
she indicates that the Veteran has received treatment at his 
or her facility for his dermatitis for many years.  There 
does not appear to be any reason to doubt L.M.S.'s 
familiarity with the Veteran's overall disability picture.  
To whatever extent the probative value of this opinion is 
diminished by the lack of a comprehensive examination report, 
this is balanced by an equivalent flaw in the VA opinion.  
Significantly, by its wording, the VA opinion only considers 
the effect of the Veteran's right below-the-knee amputation 
in his employability.  The skin condition is not mentioned.  

In addition, the Board notes that, in the January 2009 
report, the VA examiner mentioned that the distance the 
Veteran can ambulate with his walker has decreased from one 
block on the prior examination (November 2007) to 100 feet.  
The Veteran reported that he continues to fall when using the 
walker, and recently broke his right arm due to a fall.  
Significantly, the examiner reported that the Veteran's 
ability to perform activities of daily living continues to 
decrease, and he needs someone to accompany him any time he 
leaves his house, and needs his wife's assistance to wash and 
dress himself.  In light of these factors, to the extent that 
there remains any doubt regarding the Veteran's 
unemployability due solely to service-connected factors, such 
doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. 
§ 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met. 


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation. 



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


